     Case 2:19-cr-00313-SVW Document 55 Filed 06/01/20 Page 1 of 8 Page ID #:197




1      AMY M. KARLIN (Bar No. 150016)
       Interim Federal Public Defender
2      DAVID I. WASSERMAN (Bar No. 275987)
       (E-Mail: David_Wasserman@fd.org)
3      Deputy Federal Public Defender
       ANGELA C. C. VIRAMONTES (Bar No. 228228)
4      (E-Mail: Angela_Viramontes@fd.org)
       Deputy Federal Public Defender
5      321 E 2nd Street
       Los Angeles, California 90012
6      Telephone: (213) 894-2854
       Facsimile: (213) 894-0081
7
8      Attorneys for Defendant
       MARK DOMINGO
9
10                               UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12                                      WESTERN DIVISION
13
14     UNITED STATES OF AMERICA,                       Case No. ED CR 19-313-SVW
15                  Plaintiff,                         NOTICE OF MOTION AND
                                                       MOTION TO EXCLUDE
16           v.                                        GOVERNMENT WITNESSES
                                                       FROM THE COURTROOM AND TO
17     MARK DOMINGO,                                   REQUIRE THE CASE AGENT TO
                                                       TESTIFY FIRST; MEMORANDUM
18                  Defendant.                         OF POINTS AND AUTHORITIES;
                                                       [PROPOSED] ORDER
19
                                                       [Proposed] Hearing Date: July 13, 2020
20                                                     [Proposed] Hearing Time: 11:00 am
21
22           PLEASE TAKE NOTICE THAT defendant, Mark Domingo, by and through his
23     counsel of record, Deputy Federal Public Defenders David I. Wasserman and Angela
24     C. C. Viramontes, moves this Honorable Court to order that all potential government
25     witnesses be excluded and that the case agent be required to testify first as set forth

26     herein.
             This motion is based on the attached memorandum of points and authorities, any
27
       declarations of counsel and any exhibits attached hereto, all files and records in this
28
     Case 2:19-cr-00313-SVW Document 55 Filed 06/01/20 Page 2 of 8 Page ID #:198




1      case, and such further information as may be provided to the Court with respect to this
2      application.
3                                            Respectfully submitted,
4                                            AMY M. KARLIN
                                             Interim Federal Public Defender
5
6
7      DATED: June 1, 2020                By /s/ Angela C. C. Viramontes
8                                           ANGELA C. C. VIRAMONTES
                                            DAVID I. WASSERMAN
9                                           Deputy Federal Public Defenders
                                            Attorneys for MARK DOMINGO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00313-SVW Document 55 Filed 06/01/20 Page 3 of 8 Page ID #:199




1                         MEMORANDUM OF POINTS AND AUTHORITIES
2                    I. INTRODUCTION AND STATEMENT OF FACTS
3            The government has estimated that its case-in-chief will take two weeks. This is
4      a lengthy trial. The defense requests that the Court exclude government witnesses from
5      the courtroom and require the case agent to testify first.
6                                      II. LEGAL ARGUMENT
7      A.    The Court should exclude government witnesses and require the case
8            agent to testify first.
9            Mr. Domingo is entitled to exclusion of government witnesses as a matter of law.
10           Fed. R. Evid. 615 provides that “[a]t the request of a party the court shall order
11     witnesses excluded so that they cannot hear the testimony of other witnesses.” Rule 615
12     is intended to ensure a fair trial by preventing collusion of witnesses and fabrication of
13     testimony, and by helping reveal instances where such fabrication or collusion actually
14     occurs. See Geders v. United States, 425 U.S. 80, 87 (1976) (observing that the rule
15     “exercises a restraint of witnesses ‘tailoring’ their testimony to that of earlier witnesses;
16     and it aids in detecting testimony that is less than candid”); see also Taylor v. United
17     States, 388 F.2d 786, 788 (9th Cir. 1967) (stating that exclusion is designed to “prevent
18     the shaping of testimony by hearing what other witnesses say”).
19           Rule 615 makes the exclusion of witnesses mandatory upon request, and the
20     Ninth Circuit has referred to witness exclusion as a “right.” See United States v. Ell,
21     718 F.2d 291, 292 (9th Cir. 1983) (“The rule makes the exclusion of witnesses a matter
22     of right and the decision is no longer committed to the court's discretion as it once
23     was.” (citing Fed. R. Evid. 615 Advisory Committee’s note)); United States v. Brewer,
24     947 F.2d 404, 407-11 (9th Cir. 1991) (“The use of the word ‘shall’ makes it clear that a
25     district court must comply with a request for exclusion.”).
26           Witnesses should be excluded during motion hearings, opening statements and
27     closing arguments, as well as during witness testimony. Rule 615 requires that non-
28     exempt witnesses be excluded from the courtroom during all witness testimony; that is,
                                                      3
     Case 2:19-cr-00313-SVW Document 55 Filed 06/01/20 Page 4 of 8 Page ID #:200




1      that they should remain excluded even after testifying. Fed. R. Evid. 615; see also Ell,
2      718 F.2d at 293 (holding that trial court erred by not excluding prosecution witness
3      who had already testified, and noting that the dangers against which Rule 615 is
4      designed to protect are present when witnesses are only partially excluded since “a
5      rebuttal witness who has already testified . . . may wish to tailor rebuttal testimony
6      [and]. . . cover up inconsistencies in earlier testimony”).
7            There is also substantial authority stating that either under Rule 615, or through
8      an exercise of a court’s inherent powers, it is proper to extend the period of exclusion in
9      order to promote a fair trial. See United States v. Sepulveda, 15 F.3d 1161, 1175-77 (1st
10     Cir. 1993) (holding that in addition to the power to exclude under Rule 615 a district
11     court retains inherent power to, “make whatever provisions it deems necessary to
12     manage trials, . . . including the sequestration of witnesses before, during and after their
13     testimony” (citing Geders, 425 U.S. at 87)); see also 4 Weinstein’s Federal Evidence §
14     615.02[2][a] (Matthew Bender 2d ed. 2000) (“The customary practice is to exercise
15     discretion to exclude prospective witnesses during openings and any arguments or
16     offers of proof when a witness’s testimony may be summarized.”).
17           Because the truthfulness of witness testimony and the ability to detect fabricated
18     testimony is best achieved through a comprehensive exclusion order, the Court should
19     extend the scope of its order to cover opening and closing arguments, as well as
20     hearings for pretrial motions.
21     B.    Only witnesses specifically exempted under Rule 615 should be
22           permitted to remain in the courtroom.
23           Pursuant to Rule 615, only four categories of witnesses are not subject to the full
24     scope of a court’s exclusion order. Each government witness must be excluded unless
25     the government demonstrates that the witness falls within one of the designated
26     exceptions. See United States v. Jackson, 60 F.3d 128, 135 (2d Cir. 1995) (noting that
27     Rule 615 carries a strong presumption in favor of exclusion and that the party opposing
28     exclusion “has the burden of demonstrating why the pertinent Rule 615 exception
                                                     4
     Case 2:19-cr-00313-SVW Document 55 Filed 06/01/20 Page 5 of 8 Page ID #:201




1      applies”). The Court should order that only witnesses specifically exempted under Rule
2      615 should be permitted to remain in the courtroom.
3            No more than one “case agent” should be designated as the government’s
4      representative under Rule 615(b). Although a federal agent, or a local law enforcement
5      officer working with federal agents, qualifies for exemption from an exclusion order
6      under Rule 615(b), the plain language of the statute as well as the notes of the Advisory
7      Committee indicate that only one agent can be exempted under this provision: “[a]s the
8      equivalent of the right of a natural-person party, a party which is not a natural person is
9      entitled to have a representative present.” United States v. Pulley, 922 F.2d 1283, 1286
10     (6th Cir. 1991) (“‘A’ representative, like ‘a’ natural person, . . . and ‘an’ officer or
11     employee, is singular . . . we can discern no reason to convert the singular into the
12     plural.”)
13     C.    Any “Case Agent” exempt from the court’s order of exclusion should
14           testify before non-exempt government witnesses, or not at all.
15           When a government witness is exempt from a court order of exclusion under
16     Rule 615, that witness should testify before all other non-exempt government
17     witnesses, or not at all. This approach necessarily dovetails with Fed. R. Evid. 611(a),
18     which provides in that “[t]he court shall exercise reasonable control over the mode and
19     order of interrogating witnesses and presenting evidence to make the interrogation and
20     presentation effective for the ascertainment of the truth.” The Ninth Circuit has
21     determined that such a practice, while not mandatory, is preferable: “we observe that it
22     may be a good practice to require case agent witnesses to testify first, but we decline to
23     adopt a presumption that would deprive the prosecution of the opportunity to present its
24     own case without interference.” United States v. Valencia-Riascos, 696 F.3d 938, 943
25     (9th Cir. 2012) (footnote omitted). The Court should exercise its discretion to follow
26     this preferred practice.
27           Requiring exempted witnesses to testify first also helps achieve the goals of Rule
28     615, while simultaneously respecting the dictates of that rule’s enumerated exemptions.
                                                      5
     Case 2:19-cr-00313-SVW Document 55 Filed 06/01/20 Page 6 of 8 Page ID #:202




1      See United States v. Mitchell, 733 F.2d 327, 329 (4th Cir. 1984) (“[B]etter practice
2      suggests that if the [exempt] agent is to testify, he should testify as the Government's
3      first witness, unless . . . there [are] good reasons otherwise.”); In re United States, 584
4      F.2d 666, 667 (5th Cir. 1978) (holding that agent designated under Rule 615(2) as a
5      government’s representative could not be excluded; however, it was proper to order the
6      agent to testify at an early stage of trial); see also 2 Federal Rules of Evidence Manual,
7      1166 (Stephen Salzburg, Michael M. Martin, Daniel J. Capra eds. 1998) (“Where a
8      witness falls into one of the exceptions to Rule 615, it does not mean that the policy
9      that drives the Rule is inapplicable. . . . [T]he trial court could use its authority under
10     Rule 611(a) to require the non-sequestered witness to testify early, if not first, in the
11     case.”). The government has not informed the defense who its case agent will be,
12     however, the Court should require that case agent to testify before those witnesses who
13     must be excluded from the courtroom under Rule 615, or not at all.
14     D.    Witnesses should be directed not to read trial transcripts or discuss the
15           case or their testimony with anyone other than counsel.
16           Rule 615 does not provide clear guidance as to what instructions should be given
17     to excluded witnesses. Numerous courts, however, have acknowledged that in order to
18     achieve the purposes of Rule 615, the district court must direct excluded witnesses not
19     to discuss the case or their testimony with anyone other than counsel. The Tenth Circuit
20     has gone so far as to say that failure to instruct the witnesses about the scope and
21     importance of an exclusion order may warrant reversal on appeal. See United States v.
22     Buchanan, 787 F.2d 477, 484-485 (10th Cir. 1986) (“The witnesses should be clearly
23     directed, when the Rule is invoked, that they must all leave the courtroom (with the
24     exceptions the Rule permits), and that they are not to discuss the case or what their
25     testimony has been or would be or what occurs in the courtroom with anyone other than
26     counsel for either side.”); see also Perry v. Leeke, 488 U.S. 272, 279 (1989) (“It is a
27     common practice for a judge to instruct a witness not to discuss his or her testimony
28     with third parties until the trial is completed.”).
                                                       6
     Case 2:19-cr-00313-SVW Document 55 Filed 06/01/20 Page 7 of 8 Page ID #:203




1            Following the same rationale, several circuits have held that reading of trial
2      transcripts also violates the purpose of Rule 615. See Miller v. Universal City Studios,
3      Inc., 650 F.2d 1365, 1373 (5th Cir. 1981) (“The opportunity to shape testimony is as
4      great with a witness who reads trial testimony as with one who hears the testimony in
5      open court. The harm may be even more pronounced . . ., because the [witness] need
6      not rely on his memory of the testimony but can thoroughly review and study the
7      transcript in formulating his own testimony.”); see also United States v. Rhynes, 206
8      F.3d 349, 370 (4th Cir. 1999) (holding that a sequestration order may cover more than
9      courtroom exclusion, even if the order mentions only exclusion; stating that trial judges
10     should be, “alert to the myriad ways in which individuals may attempt to circumvent
11     sequestration orders”).
12           Finally, witnesses who fall under one of the Rule 615 exceptions should also be
13     directed not to speak with anyone about the case (other than counsel). See United States
14     v. Butera, 677 F.2d 1376, 1380-81 (11th Cir. 1982) (holding that an undercover agent
15     designated as a government’s representative, and therefore exempt under Rule 615(b),
16     was nevertheless properly directed not to discuss the case with other witnesses).
17                                       III. CONCLUSION
18           Based on the arguments and authorities cited above, the defense respectfully
19     requests that the Court order that:
20           1. Government witnesses shall be excluded and the case agent shall testify first;
21           2. Only government witnesses specifically exempted under Rule 615 should be
22     permitted to remain in the courtroom;
23           3. Any “Case Agent” exempt from the court’s order of exclusion should testify
24     before non-exempt government witnesses or not at all; and
25     ///
26     ///
27     ///
28     ///
                                                    7
     Case 2:19-cr-00313-SVW Document 55 Filed 06/01/20 Page 8 of 8 Page ID #:204




1            4. Witnesses should be directed not to read trial transcripts or discuss the case or
2      their testimony with anyone other than counsel.
3
                                              Respectfully submitted,
4
                                              AMY M. KARLIN
5                                             Interim Federal Public Defender
6
7      DATED: June 1, 2020                By /s/ Angela C. C. Viramontes
8                                           ANGELA C. C. C VIRAMONTES
                                            DAVID I. WASSERMAN
9                                           Deputy Federal Public Defenders
                                            Attorneys for MARK DOMINGO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    8
